                                                                                                                         1    Abran E. Vigil (NV 7548)
                                                                                                                              vigila@ballardspahr.com
                                                                                                                         2    Joseph P. Sakai (NV 13578)
                                                                                                                              sakaij@ballardspahr.com
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, NV 89135-2958
                                                                                                                              Tel.: 702-471-7000
                                                                                                                         5    Fax: 702-471-7070
                                                                                                                         6    Logan D. Smith (Pro Hac Vice)
                                                                                                                              lsmith@mcnamarallp.com
                                                                                                                         7    Sanjay Bhandari (Pro Hac Vice)
                                                                                                                              sbhandari@mcnamarallp.com
                                                                                                                         8    Edward Chang (NV 11783)
                                                                                                                              echang@mcnamarallp.com
                                                                                                                         9    MCNAMARA SMITH LLP
                                                                                                                              655 West Broadway, Suite 1600
                                                                                                                         10   San Diego, California 92101
                                                                                                                              Tel.: 619-269-0400
                                                                                                                         11   Fax: 619-269-0401
                                                                                                                              Attorneys for Court-Appointed Monitor
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13                            UNITED STATES DISTRICT COURT
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                            DISTRICT OF NEVADA
                                                                                                                         14

                                                                                                                         15   FEDERAL TRADE COMMISSION,                    Case No. 2:12-cv-00536-GMN-VCF
                                                                                                                         16   Plaintiff,                                  ORDER DIRECTING ISSUANCE OF
                                                                                                                                     v.                                   PREJUDGMENT WRITS OF
                                                                                                                         17                                               ATTACHMENT
                                                                                                                              AMG SERVICES, INC., et al.,
                                                                                                                         18   Defendants, and
                                                                                                                         19   PARK 269 LLC, et al.,

                                                                                                                         20   Relief Defendants.

                                                                                                                         21

                                                                                                                         22          After consideration of the Emergency Motion for Issuance of Prejudgment

                                                                                                                         23   Writs of Attachment submitted by the Monitor, as well as the Monitor’s Declaration,

                                                                                                                         24   the Court being fully advised in the premises and good cause appearing therefor, the

                                                                                                                         25   court makes the following findings:

                                                                                                                         26          1.      That the Court has jurisdiction over this matter pursuant to the Court’s

                                                                                                                         27   retention of jurisdiction to enforce the Judgment against Defendants [ECF No. 1057]

                                                                                                                         28


                                                                                                                              DMWEST #18093028 v1
                                                                                                                         1    and the Feingold Parties’ assent to the Court’s jurisdiction for the purposes of
                                                                                                                         2    enforcement of the Settlement Agreement. [ECF No. 1191]
                                                                                                                         3           2.      That the request for prejudgment attachment appears to be one in
                                                                                                                         4    which attachment may be allowed without notice or hearing because said request is
                                                                                                                         5    brought pursuant to NRS 31.017(5).
                                                                                                                         6           3.      The facts and reasons why these grounds exist are the Monitor’s
                                                                                                                         7    Emergency Motion for Issuance of Prejudgment Writs of Attachment and its
                                                                                                                         8    supporting affidavit which show that the Feingold Parties are in continuing breach
                                                                                                                         9    and default of their duties and obligations under the Settlement Agreement,
                                                                                                                         10   including making recurring payments to the Monitor; that the Feingold Parties have
                                                                                                                         11   failed to rectify their breach and default as of the filing of the Emergency Motion;
                                                                                                                         12   that the Monitor has demonstrated that the Feingold Parties do not intend to rectify
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13   their breach and default and instead may attempt to transfer or otherwise liquidate
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   assets to avoid collection of amounts due under the Settlement Agreement.
                                                                                                                         15          4.      Having reviewed the Emergency Motion for Issuance of Prejudgment
                                                                                                                         16   Writs of Attachment and the documents on file herein, it appears that the Monitor
                                                                                                                         17   has a meritorious claim for relief.
                                                                                                                         18          5.      The amount for which the attachment will issue in this action is the
                                                                                                                         19   sum of two million five hundred and ninety thousand dollars ($2,590,000).
                                                                                                                         20          6.      Pursuant to NRS 31.030(1), the Monitor is not be required to provide an
                                                                                                                         21   undertaking as a condition precedent to attachment as the Monitor is acting in his
                                                                                                                         22   capacity as an officer of this Court.
                                                                                                                         23          7.      The names of all third persons upon whom writs of attachment may be
                                                                                                                         24   served are:
                                                                                                                         25               a. Mid-America Paper Recycling Co, Inc.
                                                                                                                                             3865 W. 41st Street
                                                                                                                         26                  Chicago, IL 60632
                                                                                                                         27               b. First Corporate Solutions, as Representative
                                                                                                                                             914 S. Street
                                                                                                                         28                                               2
                                                                                                                              DMWEST #18093028 v1
                                                                                                                         1                   Sacramento, CA 95811
                                                                                                                         2                c. Tristate Capital Bank
                                                                                                                                             One Oxford Centre, 301 Grant Street
                                                                                                                         3                   Pittsburgh, PA 15219
                                                                                                                         4                d. Tutera Investments, L.L.C.
                                                                                                                                             7611 State Line Road, Suite 301
                                                                                                                         5                   Kansas City, MO 64114
                                                                                                                         6           8.      The property to be attached herein is properly described as:

                                                                                                                         7                a. The property of David Feingold, Dylan, Jagger Investment Co., Inc.,

                                                                                                                         8                   Homeowners Realty, LLC, UMR Building, LLC, and United Material

                                                                                                                         9                   Recover, LLC, whether owned collectively or individually by these

                                                                                                                         10                  parties, including, but not limited to: all accounts; all chattel paper; all

                                                                                                                         11                  commercial tort claim; all deposit accounts; all documents; all

                                                                                                                         12                  equipment; all general intangibles; all instruments; all inventory; all
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13                  investment property; all letter-of-credit rights; all other goods; and all
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                  money, all products and proceeds of any and all of the foregoing, and all

                                                                                                                         15                  supporting obligations of any and all of the foregoing.

                                                                                                                         16               b. The real property described as follows:

                                                                                                                         17                         i. Parcel 1: Situated in the State of Ohio, County of Licking and in

                                                                                                                         18                           the City of Newark; Being lot number thirteen thousand four

                                                                                                                         19                           hundred thirty-five (13435), as shown on “Amended Plat”

                                                                                                                         20                           recorded August 12, 2008, in Instrument No. 200808120018336,

                                                                                                                         21                           said plat being an amended and corrected plat of the

                                                                                                                         22                           consolidation plat prepared for Owens Corning Insulating

                                                                                                                         23                           Systems, LLC, recorded in Instrument No. 200802070002824,

                                                                                                                         24                           both in the Recorder’s Office, Licking County, Ohio. Manning

                                                                                                                         25                           Street, Newark, Ohio 43055. PPN: 054-272124-00.000

                                                                                                                         26                     ii. Situated in the State of Ohio, County of Licking and in the City of

                                                                                                                         27                           Newark; Being lot number thirteen thousand four hundred forty-

                                                                                                                         28                                                 3
                                                                                                                              DMWEST #18093028 v1
                                                                                                                         1                          seven (13447) as shown on the consolidation plat prepared for
                                                                                                                         2                          Owens Corning Insulating Systems, LLC, as the same is
                                                                                                                         3                          numbered and delineated upon the recorded thereon filed for
                                                                                                                         4                          record February 7, 2008 in Instrument No. 200802070002836,
                                                                                                                         5                          Recorder’s Office, Licking County, Ohio. Maple Avenue, Newark,
                                                                                                                         6                          Ohio 43055. PPN: 054-270942-00.009.
                                                                                                                         7           IT IS, THEREFORE, ORDERED that the Writs of Attachment in this action
                                                                                                                         8    be issued in the amount of $2,590,000 against the property of the Feingold Parties,
                                                                                                                         9    described above.
                                                                                                                         10

                                                                                                                         11          IT IS SO ORDERED.
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                              DATED this _______day of September, 2018.       ______________________________________
BALLARD SPAHR LLP




                                                                                                                                            29
                                                                                                                         14                                                   Gloria M. Navarro, Chief Judge
                                                                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28                                               4
                                                                                                                              DMWEST #18093028 v1
